Citation Nr: 9922129	
Decision Date: 08/06/99    Archive Date: 08/12/99

DOCKET NO.  94-05 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of shrapnel fragment wounds to the left posterior thigh, 
involving Muscle Group XIII, currently evaluated as 10 
percent disabling.

2.  Entitlement to an increased evaluation for the residuals 
of shrapnel fragment wounds to the right posterior thigh, 
involving Muscle Group XIII, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for the residuals 
of shrapnel fragment wounds to the right calf, involving 
Muscle Group XI, currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for corneal 
scars.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1968.

This appeal arose from a September 1992 rating decision of 
the Nashville, Tennessee, Department of Veterans Affairs 
(VA), Regional Office (RO), which denied entitlement to the 
benefits sought.  This decision was confirmed and continued 
by rating actions issued in July 1993 and October 1995.  This 
case was remanded by the Board of Veterans' Appeals (Board) 
in June 1996 for additional development.  Following this 
remand, a rating action was issued in September 1998, which 
granted service connection for a stomach disorder, and which 
continued to deny entitlement to the remaining claims.

The record does not show that the RO expressly considered 
referral of this case to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for the 
assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) (1995).  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999)(hereinafter "the Court"), 
has recently held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  Moreover, the Court has also held 
that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only when circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218,227 (1995).  Having reviewed the record with these 
holdings in mind, the Board finds no basis for action on the 
question of the assignment of an extraschedular rating.

The laws and regulations used in evaluating muscle disorders 
were changed, effective July 3, 1997.  In evaluating the 
veteran's service-connected disorder, the Board will rely on 
the current regulations, as these are more favorable to the 
veteran.  See Fugere v. Derwinski, 1 Vet. App. 103 (1990); 
aff'd, 972 F.2d 331 (Fed. Cir. 1992).

The issues of entitlement to increased evaluations for the 
shrapnel fragment wound residuals to the right posterior 
thigh and left calf will be subject to the attached remand.


FINDINGS OF FACT

1.  The veteran's service-connected shrapnel fragment wound 
to the left posterior thigh is manifested by normal active 
range of motion of the knee, with a little tightness of the 
hamstring muscle, and slight weakness (when compared to the 
right side); there was no evidence of atrophy of the muscle, 
and there was no loss of power, lowered threshold of fatigue 
or coordination impairment.

2.  The veteran's service-connected corneal scars are 
manifested by normal corrected visual acuity, no loss of the 
visual field and no functional limitations.



CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for the service-
connected shrapnel fragment wounds to the left posterior 
thigh have not been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 
1991); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
4.40, 4.56(c), 4.56(d)(2) & (3), Code 5313 (1998).

2.  The criteria for an increased evaluation for the service-
connected corneal scars have not been met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. Part 4, including 
§§ 4.1, 4.2, 4.7, 4.20, Code 6009 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  
When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned of the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable based upon the assertions 
and issues raised in the record and to explain the reasons 
used to support the conclusion.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  These regulations include, but are not 
limited to, 38 C.F.R. § 4.1, that requires that each 
disability be viewed in relation to its history and that 
there be an emphasis placed upon the limitation of activity 
imposed by the disabling condition, and 38 C.F.R. § 4.2 which 
requires that medical reports be interpreted in light of the 
whole recorded history, and that each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.10 states that, in cases of 
functional impairment, evaluations are to based upon lack of 
usefulness, and medical examiners must furnish, in addition 
to etiological, anatomical, pathological, laboratory and 
prognostic data required for ordinary medical classification, 
full description of the effects of the disability upon a 
person's ordinary activity.  This evaluation includes 
functional disability due to pain under the provisions of 38 
C.F.R. § 4.40.  These requirements for the evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decision based upon a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

Initially, we note that when an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  Nor will ratings assigned 
to organic diseases and injuries be assigned by analogy to 
conditions of functional origin.  38 C.F.R. § 4.20 (1998).

The Board notes that while the regulations require review of 
the recorded history of a disability by the adjudicator to 
ensure an accurate evaluation, the regulations do not give 
past medical reports precedence over the current medical 
findings.  Where an increase in the disability rating is at 
issue, the present level of the veteran's disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).



I.  Increased evaluation for shrapnel 
fragment wounds to the left posterior 
thigh

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998).

38 C.F.R. Part 4, Code 5313 (Muscle Group XIII) states that a 
10 percent evaluation is warranted when there is a moderate 
injury.  A 30 percent evaluation Code 5313 requires that the 
injury be moderately severe in nature.  Muscle Group XIII 
affects extension of the hip and flexion of the knee, as well 
as outward and inward rotation of the flexed knee.  

A moderate injury results from a through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of high 
velocity missile, residuals of debridement, or prolonged 
infection.  The objective findings will include an entrance 
and (if present) exit scars, small or linear, indicating the 
short track of the missile through the muscle tissue.  There 
will be some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(2) (1998).

A moderately severe injury results from a through and through 
or deep penetrating wound by a small high-velocity missile or 
a large low-velocity missile, with debridement, or prolonged 
infection or sloughing of soft parts and intermuscular 
scarring.  The objective findings will include an entrance 
and (if present) exit scars indicating the track of the 
missile through one or more muscle groups.  There will be 
indications on palpation of loss of deep fascia, muscle 
substance or normal firm resistance of the muscles compared 
with the sound side.  Tests of strength and endurance 
compared with the sound side demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3) (1998).

The service medical records indicate that the veteran was 
wounded on January 29, 1968 when a grenade went off.  He 
suffered a shrapnel fragment wound to the left posterior 
thigh without artery or nerve involvement.  The wounds were 
debrided.  An x-ray of the femur was normal.  On February 
5,1968, he underwent a delayed primary closure of the wounds.  
He did well post-operatively.  The diagnosis was multiple 
fragment wounds to the thigh.  The August 1968 separation 
examination was negative.

The pertinent evidence of record included a VA examination 
performed in June 1993.  He complained that he was subject to 
bad muscle spasms and cramps in his left leg.  He also 
indicated that he experienced pain in the left lower 
extremity, especially with prolonged walking.  His leg felt 
weak, and he indicated that he avoided stairs.  The physical 
examination noted that his gait was within normal limits.  He 
said that he could not squat-doing so would cause cramps in 
the left thigh.  He had normal strength in the left lower 
extremity, as well as full range of motion.  There was no 
evidence of tissue loss.  He had a 9 by 2-3 cm vertical dense 
scar on the posterior aspect of the left thigh, which was 
hyperpigmented, movable and nontender.  There were no 
adhesions, no damage to the tendons and no damage to the 
bones, joints or nerves.  There was no evidence of pain or 
muscle herniation.  A one cm decrease in circumference of the 
left lower extremity as compared to the right was noted.  An 
x-ray showed two radio-opaque foreign bodies in the left 
thigh area proximally.  

Between June and July 1993, the veteran was admitted to a VA 
facility for the treatment of alcohol abuse.  It was noted 
that the combat wounds sustained to the lower extremity was 
dry and well healed with fading scars and an adequate gait.  
VA outpatient treatment records developed between February 
1994 and May 1996, noted his complaints of leg cramps and 
pain.  

VA re-examined the veteran in October 1996.  The muscle 
examination noted his complaints of numbness and cramping in 
the left leg since the original injury.  He indicated that 
sitting and walking caused cramping.  The physical 
examination of the left thigh noted a very slight indentation 
in the left thigh over the left hamstring muscle.  This 
suggested some very mild muscular involvement from the 
injury.  The examiner could not feel anything deep there.  He 
was a little tight on the hamstring muscle with straight leg 
raising, which produced a little pain.  The strength of the 
hamstring was 2+ (when compared to 3+ on the right); he was 
definitely a little weaker on the left side, although there 
was no evidence of atrophy of the muscles.  He also walked 
with a slight left-sided limp.  Range of motion of the left 
knee was within normal limits.  His reflexes were 2+ 
throughout.  An x-ray revealed a one cm metallic fragment 
projecting over the left inferior ischial ramus and a 1-2 mm 
tiny metallic fragment projecting over the soft tissues of 
the medial left thigh.  There was no significant bone 
abnormality.  The impression was shrapnel wounds to the left 
thigh chronically manifest by leg cramps of the lower 
extremity, chronic pain and weakness of the left lower 
extremity.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the service-connected left 
thigh shrapnel fragment wound residuals is not warranted.  
The veteran does suffer from slight weakness of the left 
lower extremity when compared to the right side.  However, 
there is no indication on palpation of the loss of deep 
fascia, muscle substance or normal firm resistance of the 
muscles.  Therefore, it is found that the 10 percent 
evaluation currently assigned adequately compensates the 
veteran for his slight loss of power and complaints of pain 
in the left lower extremity.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the shrapnel fragment wound residuals of the 
left lower extremity.


II.  A compensable evaluation for the 
service-connected corneal scars

According to the applicable criteria, an unhealed injury of 
the eye is evaluated from 10 percent to 100 percent on the 
basis of resulting impairment of visual acuity or visual 
field loss, pain, rest requirements, or episodic incapacity.  
An additional 10 percent is combined during the continuance 
of active pathology.  10 percent is the minimum evaluation 
during active pathology.  38 C.F.R. Part 4, Code 6009 (1998).

The service medical records indicated that the veteran 
suffered powder burns to the eyes on January 23, 1968.  He 
was noted to have a small corneal scar on the right eye.

The pertinent evidence included a VA examination of the 
veteran performed in April 1991.  He complained of decreased 
vision in both eyes for the past 6 months.  His best 
corrected visual acuity was 20/20.  The ocular examination 
was within normal limits.  The examiner noted that he had 
presbyopia with some astigmatism in the left eye.

A private examination was conducted in May 1992.  The veteran 
complained that his eyes had teared constantly for the past 
year.  There was no burning or itching.  His best corrected 
visual acuity was 20/20.  The diagnosis was probable partial 
nasolacrimal duct obstruction in both eyes (for which the 
veteran is separately service-connected).

A May 10, 1996 VA outpatient treatment record noted the 
veteran's complaints of dry eyes.  The examination was 
positive only for poor tear film in the eyes.  Dry eye 
syndrome was diagnosed and it was recommended that he use 
artificial tears.

The veteran was examined by VA in October 1996.  His best 
corrected visual acuity was 20/20 and there was no corneal 
scarring.  His visual fields were full and the applanation 
pressures were normal.  The examiner did not think that the 
veteran had any limitations with his vision.  No physical 
signs of powder burns were found, and the examiner expressed 
the opinion that the veteran should have no functional 
limitations with his eyes.

After a careful review of the evidence of record, it is found 
that an increased evaluation for the corneal scar residuals 
have not been met.  The recent VA examination found no 
evidence of any physical signs of powder burns to the 
veteran's eyes.  His visual acuity was normal, as were his 
visual fields.  There was also no evidence of pain, rest 
requirements or episodic incapacity.  Therefore, it is found 
that the objective evidence does not warrant the assignment 
of a compensable evaluation at this time.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation for the service-connected corneal scars.


ORDER

An increased evaluation for the service-connected shrapnel 
fragment wound residuals of the left posterior thigh is 
denied.

A compensable evaluation for the service-connected corneal 
scars is denied.


REMAND

The veteran has contended, in essence, that his shrapnel 
fragment wound residuals of the right posterior thigh and 
left calf are more disabling than the current disability 
evaluations would suggest.  He asserted that he suffers from 
cramping and pain, as well as decreased strength.  Therefore, 
he believes that increased evaluations are justified.

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1994).  This includes the duty 
to obtain a VA examination which provides an adequate basis 
upon which to determine entitlement to the benefits sought.  
Littke v. Derwinski, 1 Vet. App. 90 (1991).  Examinations by 
specialists are recommended in those cases which present a 
complicated disability picture.  Hyder v. Derwinski, 1 Vet. 
App. 221 (1991).

This case was remanded in June 1996, in part, so that the 
extent of the disability caused by the shrapnel fragment 
wounds to the right posterior thigh and left calf could be 
fully assessed.  A VA examination was conducted in October 
1996.  However, a review of the examination report clearly 
shows no reference to either the right posterior thigh or the 
left calf wound residuals.  Therefore, this examination does 
not provide an adequate basis upon which to determine 
entitlement to the benefits sought.

The Court has stated that, when a case is remanded by either 
the Court or the Board, a veteran has, as a matter of law, 
the right to compliance with that remand.  Since the Board 
must ensure that the instructions of a remand are complied 
with, failure to do so would constitute error on the part of 
the Board.

Under the circumstances, it is found that additional 
assistance would be helpful, and this case will be REMANDED 
to the RO for the following:

1.  The RO should afford the veteran 
complete VA surgical and muscle 
examinations by qualified physicians in 
order to fully assess his service-
connected shrapnel fragment wounds to the 
right posterior thigh and left calf.  The 
muscle examination should describe the 
degree of loss of deep fascia, the degree 
of loss of muscle substance, and the 
degree of loss of normal firm resistance.  
Tests of muscle strength and endurance 
should also be performed.  All other 
special studies deemed necessary should 
be accomplished.  The surgical examiner 
should fully describe any residual 
scarring.  The claims folder must be made 
available to the examiners prior to the 
examinations so that the veteran's entire 
medical history can be taken into 
consideration, and the examiners are 
asked to indicated in the examination 
reports that the claims file has been 
reviewed.

2.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the foregoing 
development action has been conducted and 
completed in full.  If any development is 
incomplete, including if the requested 
examinations do not include all tests 
reports, special studies or opinions 
requested, appropriate corrective action 
is to be implemented.

In the event that the veteran's claims remain denied, in 
whole or in part, he and his representative should be 
provided an appropriate supplemental statement of the case, 
and an opportunity to respond, and the case should be 
returned to the Board for further appellate consideration if 
otherwise in order.  The appellant is free to furnish 
additional evidence while his case is in remand status.  
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.





		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals


 

